[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE CASE FROM JURY DOCKET
This action was returnable to this court on August 29, 1989. The defendant, Grace Doyker ("Doyker"), filed an Answer dated October 4, 1989 and the defendants, Tire Country and Robert L. Brennan ("Brennan") filed their Answer, Special Defenses and a Crosscomplaint against "Doyker" dated November 28, 1989. The plaintiffs filed a Reply to the Special Defenses dated December 7, 1989. "Brennan" filed an Amended Answer, Special Defense and Crossclaim dated December 19, 1989 in which the Special Defenses and Answer remained the same. "Doyker" filed an answer to the Crosscomplaint dated April 10, 1990. Plaintiffs filed a claim for trial and the jury docket dated October 15, 1990. "Doyker" then filed this Motion to Strike from the Jury Docket dated November 7, 1990. The plaintiffs then filed their reply to the Amended Special Defenses of CT Page 482 "Brennan" dated December 5, 1990.
"Doyker" claims that all issues of fact as to the plaintiffs were joined on December 7, 1989 since the Amended Answer, Special Defenses and Crosscomplaint as to the plaintiffs' complaint was not changed and therefore the plaintiffs have failed to file their jury claim within the time limitations of C.G. 52-215. Home Oil Co. v. Todd, 195 Conn. 333,339. Where a party attempts to reopen the pleadings gs in order to comply with the ten (10) day limitation of G.S. 52-215
to file a claim for the jury docket and has failed to assert new matter, then he has not complied if new matter has not been asserted. However, where he must technically respond to an amended pleading which has new matter, it would appear that he is entitled to take advantage of the new pleading. Even if this is not so, the court may order the case on the jury docket, particularly as here where there is no prejudice to any party as to delay in the trial. G.S. 52-215.
For the above reasons, the motion is denied.
CORRIGAN, J.